 



         

Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This First Amendment (this “Amendment”) is dated as of April 20, 2005 and
amends that certain Amended and Restated Loan and Security Agreement dated as of
April 9, 2004 (as amended, modified, supplemented, renewed or restated from time
to time, the “Loan Agreement”) by and among PREMIUM STANDARD FARMS, INC., a
Delaware corporation (“Premium”), PREMIUM STANDARD FARMS OF NORTH CAROLINA,
INC., a Delaware corporation, and a wholly-owned subsidiary of Premium
(“PSF-NC”), LUNDY INTERNATIONAL, INC., a North Carolina corporation and a wholly
owned subsidiary of PSF-NC (“Lundy International”), and LPC TRANSPORT, INC., a
Delaware corporation and a wholly-owned subsidiary of Premium (“LPC”, and
collectively with Premium, PSF-NC, and Lundy International, “Borrower”, or if
the context so requires, any of them), the financial institutions listed on the
signature page hereof (collectively the “Lenders” and individually a “Lender”)
and U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S.
Bank”), as a Lender and in its capacity as Agent for the Lenders (in such
capacity, the “Agent”).

RECITALS

     Capitalized terms used and not defined in this Amendment shall have the
meanings given to such terms in the Loan Agreement, as amended by this
Amendment. Premium plans to pursue an initial public offering that will be a
pro-rata, secondary offering of Premium’s shares (referred to herein as the
“IPO”). Related to the IPO, Premium plans to merge Parent (PSF Group Holdings)
into Premium, with Premium as the surviving entity (referred to herein as the
“PSF Merger”). Related to the IPO and the Merger, Premium plans to make various
amendments to its Articles of Incorporation and By-Laws (the “Reorganization
Amendments”). Premium also plans to refinance its existing 9 1/4% Senior Notes
due 2011 (the “Notes”) by making a tender offer for the Notes, and financing the
tender offer with a combination of the issuance of a smaller amount of less
expensive public debt and Line of Credit Advances (referred to herein as the
“Note Refinancing”). Borrower has requested that the Lenders release their liens
on real property in Texas and North Carolina and their security interests in
equipment in Texas and North Carolina (the “Collateral Release”). Borrower has
requested that that the Agent and the Lenders waive and/or amend certain terms
of the Loan Agreement to allow for the IPO, the PSF Merger, the Reorganization
Amendments, the Note Refinancing and the Collateral Release, and amend certain
other terms of the Loan Agreement, including, but not limited to, amendments to
reduce the Applicable Margin and to eliminate the requirement that CGC maintain
at all times, directly or indirectly, ownership of not less than 25% of
Premium’s stock. The Agent and the Lenders agree to these waivers and amendments
on the terms and conditions herein set forth.

     NOW THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in the Loan Agreement and this Amendment, and of any loans
or extensions of credit or other financial accommodations heretofore, now or
hereafter made to or for the benefit of Borrower by the Agent and the Lenders,
Borrower, the Agent and the Lenders agree as follows:

4



--------------------------------------------------------------------------------



 



     1. Waivers and Consents. The Lenders acknowledge that the IPO and the PSF
Merger are permitted under Section 8.2 of the Loan Agreement, Consolidations,
Mergers, Acquisitions or Change in Ownership. Absent consent of the Lenders, the
Reorganization Amendments either might or would constitute a violation of
Section 8.10 of the Loan Agreement, Amendment of Organizational Documents. The
Lenders hereby consent to the Reorganization Amendments and waive their rights
powers and remedies with respect to the violations of Section 8.10 of the Loan
Agreement that either might or would occur as a result of the Reorganization
Amendments. Absent consent of the Lenders, the Note Refinancing either might or
would constitute a violation of Section 2.4 of the Loan Agreement, Purpose,
Section 7.9 of the Loan Agreement, Use of Proceeds, Section 8.3 of the Loan
Agreement, Deposits, Investments, Advances or Loans, Section 8.4 of the Loan
Agreement, Indebtedness, and Section 8.9 of the Loan Agreement, Distributions in
Respect of Equity, Prepayment of Debt. The Lenders hereby consent to the Note
Refinancing and waive their rights powers and remedies with respect to the
violations of Section 2.4, Section 7.9, Section 8.3, Section 8.4 and Section 8.9
of the Loan Agreement that either might or would occur as a result of the Note
Refinancing. Absent consent of the Lenders, the Collateral Release would not be
permitted. The Lenders hereby consent to the Collateral Release. By execution of
this Amendment, the Lenders hereby empower and direct the Agent, on behalf of
the Lenders, to execute, deliver, file and record any and all documents
reasonably required to complete the IPO, the PSF Merger, the Reorganization
Amendments, the Note Refinancing and the Collateral Release, including but not
limited to the release of the Guaranty of Parent dated May 13, 1998 and releases
of the liens and security interests held by the Agent for the ratable benefit of
the Lenders upon and in the real property and equipment located in Texas and
North Carolina. Notwithstanding the foregoing waivers and consents, it is
expressly understood and agreed that the Lenders shall have the right at all
times hereafter to require strict performance by Borrower of all terms of the
Loan Agreement or any other Financing Agreement, including without limitation,
the terms of the aforementioned Sections of the Loan Agreement, that the Lenders
do not waive, affect or diminish any right, power or remedy of the Lenders under
the Loan Agreement or any other Financing Agreement except as expressly set
forth herein and that except as expressly set forth herein, the Loan Agreement
and each other Financing Agreement shall continue in full force and effect in
accordance with their respective terms.

     2. Amended Defined Terms. Section 1.1 of the Loan Agreement, Definitions,
shall be amended to amend the following definitions, which shall read in full as
follows:

          “Applicable Margin” shall mean with respect to Swing Line Advances or
Line of Credit Advances, which are Base Rate Loans or LIBOR Rate Loans, or with
respect to Letters or fees for non-use of the Line of Credit Loan Commitments,
the rates per annum set forth below for the then applicable Financial
Performance Level:

5



--------------------------------------------------------------------------------



 



                                        Financial                       LIBOR
Rate               Performance Level     Base Rate       Letters       Non-Use
Fee      
Level 1
      1.50 %       3.00 %       0.625 %    
Level 2
      1.25 %       2.75 %       0.500 %    
Level 3
      1.00 %       2.50 %       0.375 %    
Level 4
      0.75 %       2.25 %       0.375 %    
Level 5
      0.50 %       2.00 %       0.250 %    
Level 6
      0.25 %       1.75 %       0.250 %    
Level 7
      0.00 %       1.50 %       0.250 %    
Level 8
      0.00 %       1.25 %       0.175 %    
Level 9
      0.00 %       1.00 %       0.175 %    
Level 10
      0.00 %       0.75 %       0.175 %    

The current Financial Performance Level shall be Level 8. The Agent will review
Borrower’s financial performance as of each fiscal quarter end, beginning with
fiscal quarter end March, 2005, after its receipt of Borrower’s financial
statements and Compliance Certificate as of the end of such fiscal quarter, and
will confirm Borrower’s determination as to Borrower’s Financial Performance
Level based on such fiscal quarter. As so confirmed by the Agent, Borrower’s
Financial Performance Level will determine the Applicable Margin effective for
Swing Line Advances or Line of Credit Advances, which are Base Rate Loans or
LIBOR Rate Loans, or with respect to fees for non-use of the Line of Credit Loan
Commitments for the three month period beginning on the tenth day of the month
following the month in which the Agent receives such quarter end financial
statements if the Agent receives such quarter end financial statements prior to
the last five (5) Business Days of the month following the end of such fiscal
quarter. If the Agent receives such quarter end financial statements on or after
fifth Business Day prior to the end of the month following the end of such
fiscal quarter but on or before the date they are due in accordance with
Section 7.1, any reduction in the Applicable Margin will be delayed until the
tenth day of the second month following the month in which the Agent receives
such quarter end financial statements, but any increase in the Applicable Margin
will be effective on the tenth day of the month following the month in which the
Agent receives such quarter

6



--------------------------------------------------------------------------------



 



end financial statements. If the Agent does not receive such quarter end
statements on or before the date they are due in accordance with Section 7.1,
Borrower’s Financial Performance Level shall be deemed to be Level 1 beginning
with the tenth day of the second month following the end of such fiscal quarter
and shall remain at Level 1 until the 15th Business Day after such financial
statements are received by the Agent and a determination by the Agent that a
different Financial Level shall apply during the remainder of the three month
period.

     “Financial Performance Level” shall mean the applicable level of Borrower’s
financial performance determined in accordance with the table and paragraph set
forth below, with Leverage Ratio being determined using the EBITDA calculations
referred to in Section 7.6(c).

      Financial     Performance     Level   Leverage Ratio
Level 1
  Greater than or equal to 4.50 to 1.0
Level 2
  Less than 4.50 to 1.0 but greater than or equal to 4.00 to 1.0
Level 3
  Less than 4.00 to 1.0 but greater than or equal to 3.50 to 1.0
Level 4
  Less than 3.50 to 1.0 but greater than or equal to 3.00 to 1.0
Level 5
  Less than 3.00 to 1.0 but greater than or equal to 2.50 to 1.0
Level 6
  Less than 2.50 to 1.0 but greater than or equal to 2.00 to 1.0
Level 7
  Less than 2.00 to 1.0 but greater than or equal to 1.50 to 1.0
Level 8
  Less than 1.50 to 1.0 but greater than or equal to 1.00 to 1.0
Level 9
  Less than 1.00 to 1.0 but greater than or equal to 0.75 to 1.0
Level 10
  Less than 0.75 to 1.0

     “Permitted Acquisition” shall mean an acquisition by Borrower of another
legal entity or entities (collectively the “Target”) by merger with the Target,
by acquisition of ownership interests in the Target or by acquisition of all or
substantially all of the assets of the Target, in a transaction or related
transactions, that meet the following criteria: (a) the aggregate purchase price
(including any indebtedness, other than the Liabilities, incurred or assumed)
does not exceed $25,000,000 and (i) the Target is in the same line of business
as Borrower, (ii) in the case of a merger a Borrower is the surviving entity,
(iii) in the case of an acquisition of ownership interests, 100% of such
ownership interests are owed by one or more of Borrowers and the Target becomes
a Borrower under this Agreement, and (iv) the acquisition would not otherwise
result in a Default or a Matured Default; or (b) the aggregate purchase price
(including any indebtedness, other than the Liabilities, incurred or assumed)
exceeds $25,000,0000 but does not exceed $50,000,000 and (i) the criteria set
forth in (a) (i) through (iv) above are met, (ii) not later than 15 Business
Days prior to the consummation of the acquisition, Borrower has provided the
Agent with acceptable pro forma financial statements through the Termination
Date, giving effect to the acquisition, which demonstrate that the Leverage
Ratio, using the EBITDA calculations referred to in Section 7.6(c), will not at
any time exceed 3.00 to 1.00 and which demonstrate

7



--------------------------------------------------------------------------------



 



continuing compliance with the other terms of Section 7.6, (relating to other
Financial Covenants and Ratios).

     3. Reorganization Expenses Excluded from EBITDA. To the extent they are
deducted from net consolidated income of Borrower, the costs and expenses
incurred in pursuit of the IPO, the PSF Merger, the Reorganization Amendments
and the Note Refinancing, shall be added to net consolidated income of Borrower
in the calculation of EBITDA, as defined in Section 1.1 of the Loan Agreement,
General Definitions.

     4. Form of Compliance Certificate. The Compliance Certificate referred to
in Section 7.1(b) of the Loan Agreement, Financial and Other Information, shall
be in the form attached hereto as Exhibit 7A-1.

     5. Amendment of Covenant to Eliminate CGC Ownership Requirement.
Section 8.2 of the Loan Agreement, Consolidations, Mergers, Acquisitions or
Change in Ownership, shall be amended to read in full as follows:

          8.2 Consolidations, Mergers, or Acquisitions. Borrower shall not
recapitalize or consolidate with, merge with, or otherwise acquire all or
substantially all of the assets or properties of any other Person, or acquire or
create new subsidiaries except that: (a) Borrower may make Permitted
Acquisitions, (b) Premium may enter into any transaction to raise equity
capital, (c) Premium may merge with Parent or another Borrower, provided that
Premium is the survivor of the merger, and (d) subject to the foregoing, any
Borrower may merge with any other Borrower.

     6. Amendment of Covenant to Increase Permitted Indebtedness. Section 8.4 of
the Loan Agreement, Indebtedness, shall be amended to read in full as follows:

          8.4 Indebtedness. Except for those obligations and that indebtedness
presently in existence and reflected in Borrower’s financial statements referred
to in Section 6.14 or referred to in Section 6.7, Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any obligations or indebtedness, direct or indirect fixed or contingent,
including obligations under capitalized leases, except: (a) the Liabilities; (b)
obligations secured by liens or security interests permitted under Section 8.1
or contingent obligations permitted under Section 8.5; and (c) trade
obligations, Producer Payables and normal accruals in the ordinary course of
Borrower’s business not yet due and payable, or with respect to which Borrower
is contesting in good faith the amount or validity thereof by appropriate
proceedings, and then only to the extent that Borrower has set aside on
Borrower’s books adequate reserves therefor, if appropriate under GAAP;
(d) indebtedness incurred or assumed as part of a Permitted Acquisition; and
(e) other indebtedness not exceeding $20,000,000 in the aggregate at any one
time outstanding.

8



--------------------------------------------------------------------------------



 



     7. Amendment of Covenant to Permit Dispositions. Section 8.6 of the Loan
Agreement, Disposition of Property, shall be amended to read in full as follows:

          8.6 Disposition of Property. Except as set forth on Exhibit 8A-2, as
permitted by Section 5.14, and except for the disposition of obsolete or worn
out property in the ordinary course of business, Borrower shall not sell, lease,
transfer or otherwise dispose of any of Borrower’s properties, assets or rights.
The Agent, on behalf of the Lenders, shall be empowered to execute, deliver,
file and record any and all documents reasonably required to release the liens
and security interests held by the Agent for the ratable benefit of the Lenders
upon and in the Borrower’s properties, assets or rights that are disposed of in
accordance with this Section 8.6.

     8. Amendment of Covenant to Permit Increased Dividends. Section 8.9 of the
Loan Agreement, Distributions in Respect of Equity, Prepayment of Debt, shall be
amended to read in full as follows:

          8.9 Distributions in Respect of Equity, Prepayment of Debt. Borrower
shall not directly or indirectly: (a) redeem any of Borrower’s shares of capital
stock or pay dividends on any class of Borrower’s capital stock, provided
however, that a Borrower may pay dividends to another Borrower in any amount,
Premium may issue stock dividends and, provided that no Default or Matured
Default has occurred and is continuing or would be caused thereby, Premium may
pay dividends or redeem stock in any one Fiscal Year of not more than
$15,000,000 in the aggregate; or (b) prepay any principal, interest or other
payments on or in connection with any Interest Bearing Debt of Borrower other
than the Liabilities.

     9. Amendment of Covenant to Increase Permitted Lease Obligations. Section
8.11 of the Loan Agreement, Lease Limitations, shall be amended to read in full
as follows:

          8.11 Lease Limitations. Borrower’s financial obligations under all
operating leases, synthetic leases and similar agreements, other than
capitalized leases, shall not exceed $20,000,000 in the aggregate for any fiscal
year of Borrower.

     10. General Representations and Warranties. To induce the Agent and the
Lenders to enter into this Amendment, the Borrower represents and warrants to
the Agent and the Lenders that (a) the factual information taken as a whole in
the materials furnished by or on behalf of the Borrower to the Agent or any
Lender for purposes of or in connection with this Amendment, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to keep the statements contained therein from being misleading as of
the date of this Amendment, and (b) except as described in this Amendment, a
previous amendment of the Loan Agreement or as previously disclosed in writing
to the Agent by the submission of a Compliance Certificate or otherwise, each
and every representation and warranty set forth in the Loan

9



--------------------------------------------------------------------------------



 



Agreement is true and correct as of the date hereof, and shall be deemed remade
by the Borrower as of the date hereof.

     11. Conditions; Documentation. This Amendment shall be effective upon the
execution and/or delivery of this Amendment to the Agent by the Borrower and
each of the Lenders.

     12. Incorporation of Loan Agreement. The parties agree that this Amendment
shall be an integral part of the Loan Agreement, that all of the terms set forth
therein are incorporated in this Amendment by reference, and that all terms of
this Amendment are incorporated therein as of the date of this Amendment. All of
the terms and conditions of the Loan Agreement, which are not modified in this
Amendment, shall remain in full force and effect. To the extent the terms of
this Amendment conflict with the terms of the Loan Agreement, the terms of this
Amendment shall control.

     13. Counterparts & Facsimile. This document may be executed in several
counterparts, each of which shall be construed together as one original.
Facsimile signatures on this document shall be considered as original
signatures.

{The rest of this page is intentionally left blank – Signature pages follow}

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

                      PREMIUM STANDARD FARMS, INC.,         a Delaware
corporation
 
            ATTEST:        
 
           
By:
  /s/Dennis D. Rippe   By:        /s/ Stephen A. Lightstone

           
Its:
  Vice President and Controller   Its:        Executive Vice President

           
 
                    LUNDY INTERNATIONAL, INC., a         North Carolina
corporation
 
            ATTEST:        
 
           
By:
  /s/Dennis D. Rippe   By:        /s/ Stephen A. Lightstone

           
Its:
  Vice President and Controller   Its:         Executive Vice President

           
 
                    PREMIUM STANDARD FARMS OF NORTH CAROLINA, INC., a Delaware
corporation           ATTEST:        
 
           
By:
  /s/Dennis D. Rippe   By:        /s/ Stephen A. Lightstone

           
Its:
  Vice President and Controller   Its:        Executive Vice President

           
 
                    LPC TRANSPORT, INC., a Delaware corporation
 
            ATTEST:        
 
           
By:
  /s/Dennis D. Rippe   By:        /s/ Stephen A. Lightstone

           
Its:
  Vice President and Controller   Its:        Executive Vice President

           
 
                    U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Lender    
    950 17th Street, Suite 350         Denver, Colorado 80202
 
           

      By:        /s/ Alan Schuler

           

      Its:        Senior Vice President

           

{Signature Page to First Amendment of Amended and Restated Loan and Security
Agreement Dated as of April 20, 2005}

11



--------------------------------------------------------------------------------



 



              FARM CREDIT SERVICES OF MISSOURI, PCA
 
       

  By:        /s/ Terry Eidson

       

  Its:        Senior Vice President

       
 
            HARRIS TRUST AND SAVINGS BANK
 
       

  By:        /s/ John R. Carley

       

  Its:        Vice President

       
 
            FARM CREDIT SERVICES OF AMERICA, FLCA
 
       

  By:        /s/ Kent E. Bang

       

  Its:        Vice President

       
 
            FIRST NATIONAL BANK OF OMAHA
 
       

  By:        /s/ Brian Frebert

       

  Its:        Vice President

       
 
            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK    
INTERNATIONAL”, NEW YORK BRANCH
 
       

  By:        /s/ Robert Mandula

       

  Its:        Managing Director

       
 
       

  By:        /s/ Rebecca O. Morrow

       

  Its:        Executive Director

       

{Signature Page to First Amendment of Amended and Restated Loan and Security
Agreement Dated as of April 20, 2005}

12



--------------------------------------------------------------------------------



 



Exhibit 7A-1
To
Amended and Restated Loan Agreement

Compliance Certificate

Attached

13



--------------------------------------------------------------------------------



 



Exhibit 8A-2 to
Loan and Security Agreement

Permitted Dispositions of Property

Boneless Hams Plant located in Dunn, North Carolina and related real and
personal property, including equipment and inventory.

Facilities located in Texas and related real and personal property, including
equipment and inventory.

Upon the prior written consent of the Agent, other property with a cumulative
book value of up to $2,000,000 in any Fiscal Year of Borrower.

14